        Case 1:21-cv-00009-RP-CFB Document 1 Filed 03/10/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  WESTERN DIVISION


THOMAS E. ALLEN, an Individual,

               Plaintiff,                                 CASE NO. ______________

v.                                                           NOTICE OF REMOVAL

MILLER ELECTRIC COMPANY,

               Defendant.



        Defendant, Miller Electric Company, notifies the Court that it has removed the

above-referenced action from the Iowa District Court in and for Pottawattamie County,

Case No. LACV121185, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support of its

removal, Defendant states as follows:

        1.     This action is being removed to Federal Court based upon diversity of

citizenship jurisdiction.

        2.     Plaintiff, Thomas E. Allen (“Allen” or "Plaintiff"), filed the above-entitled civil

action in the Iowa District Court in and for Pottawattamie County on December 7, 2020.

Defendant was first served with the lawsuit (the Amended Petition, Exhibit A) on February

18, 2021, and therefore has timely removed this case within thirty days of service pursuant

to 28 U.S.C. § 1446. The action is wholly civil in nature, the United States District Court for

the Southern District of Iowa, Western Division, has original jurisdiction under 28 U.S.C.

§ 1332, and the action may be removed by Defendant pursuant to 28 U.S.C. §§ 1441 and

1446.

        3.     This Court has diversity of citizenship jurisdiction over the action pursuant to

28 U.S.C. § 1332 because Plaintiff established that the controversy is between citizens of
        Case 1:21-cv-00009-RP-CFB Document 1 Filed 03/10/21 Page 2 of 4




different states. Plaintiff states that his citizenship is in Missouri through his allegations:

“Plaintiff Thomas Allen was a citizen and resident of Pleasant Hope, Missouri.” (Ex. A,

Amended Petition at ¶ 10). Plaintiff also alleges, “Defendant, Miller Electric Company was

a corporation organized and existing under the laws of the State of Nebraska with its

principal place of business in 2501 St. Mary’s Avenue, Omaha, NE 68105.” (Ex. A,

Amended Petition at ¶11). Defendant is therefore a citizen of Nebraska.

       4.     The matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, as Plaintiff’s Petition requests that “Plaintiff be awarded compensatory

damages and any other form of relief to which he is entitled, including equitable,

declaratory, monetary or other relief due to Plaintiff in a lump sum…” and “appropriate lost

earnings and benefits” and “past and future emotional distress damages.” (Ex. A,

Amended Petition at ¶¶ Request for Relief (c) and (d)).          Additionally, Plaintiff seeks

“compensatory and special damages” (Ex. A, Amended Petition at ¶ Punitive Damages).

Specifically, Plaintiff seeks damages for “mental and emotional harm and anguish” and

“past and future wages and benefits, other emoluments of employment and past and

future medical expenses.” (Ex. A, Amended Petition at ¶ 34).

       5.     Because of the nature of the Plaintiff's claimed damages, Defendant has a

good faith belief that the Plaintiff's alleged damages exceed $75,000. Accordingly, the

amount in controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. §

1446(c).

       6.     This Notice of Removal is being filed pursuant to 28 U.S.C. § 1446 within

thirty days of service of the Amended Petition.




                                              2
        Case 1:21-cv-00009-RP-CFB Document 1 Filed 03/10/21 Page 3 of 4




       7.     Defendant expressly reserves all defenses to Plaintiff's claims, including, but

not limited to, all defenses based in law, equity, statute, constitution, jurisdiction, or

immunity, any other defense or avoidance, and does not waive any defense by this

removal.

       8.     Attached as Exhibit A and incorporated by reference is a true and correct

copy of the Plaintiff’s Amended Petition.

       9.     Attached as Exhibit B are the Plaintiff’s state court pleadings and papers

filed in this action. Defendant knows of no other pleadings or papers that have been

served or filed with the Iowa District Court in and for Pottawattamie County.

       10.    Attached as Exhibit C is a true and correct copy of the Notice of Filing of

Notice of Removal which has been served with this document on all parties and filed with

the Iowa District Court in and for Pottawattamie County.

       11.    Attached as Exhibit D is Defendant’s Notice Regarding State Court Matters

pursuant to L.R. 81.

       12.    Defendant states, pursuant to LR 81.1(a)(2), that the only matter pending in

the state court at this time is Plaintiff's Amended Petition (Ex. A).

       13.    Defendant designates Council Bluffs, Iowa as the place for trial.

       WHEREFORE, Defendant notifies the Court of the removal of this action from the

Iowa District Court in and for Pottawattamie County to the United States District Court for

the Southern District of Iowa, Western Division.




                                               3
        Case 1:21-cv-00009-RP-CFB Document 1 Filed 03/10/21 Page 4 of 4




       Dated this 10th day of March 2021.


                                     MILLER ELECTRIC COMPANY, Defendant,



                                     By: /s/ Heidi A. Guttau
                                         Heidi A. Guttau (IA# 15513)
                                         ICIS #AT0003021
                                     of  BAIRD HOLM LLP
                                         1700 Farnam St, Ste 1500
                                         Omaha, NE 68102-2068
                                         Phone: 402-344-0500
                                         Facsimile: 402-344-0588
                                         hguttau@bairdholm.com


                             CERTIFICATE OF SERVICE


       I hereby certify that on this 10th day of March 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to the following:

       Thomp J. Pattermann - tjpattermann@sgallnerlaw.com


And I hereby do certify that I have mailed by United States Postal Service the document
to the following non CM/ECF participants:

       None.



                                        /s/ Heidi A. Guttau

DOCS/2607858.1




                                            4
